 1                                                   THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                       ) No. CR18-244RAJ
 9                                                   )
                     Plaintiff,                      )
10                                                   ) ORDER DENYING MOTION
                v.                                   ) TO CONTINUE SENTENCING
11                                                   )
     MARSHALL REINSCH,                               )
12                                                   )
                     Defendant.                      )
13                                                   )
14
15          THE COURT has considered Defendant’s Motion to Continue Sentencing, and

16   the file and pleadings herein, and being fully advised,

17          IT IS ORDERED that Defendant’s Motion to Continue Sentencing (Dkt. #30) is

18   DENIED. The sentencing shall proceed as scheduled on December 6, 2019, at 1:30

19   p.m.

20          DATED this 2nd day of December, 2019.

21
22
                                                        A
                                                        The Honorable Richard A. Jones
23                                                      United States District Judge
24
25
26


       ORDER DENYING MOTION TO
       CONTINUE SENTENCING
       (USA v. Marshall Reinsch, CR18-244-RAJ) - 1
